Exhibit 10.36

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT


THIS RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT (the “Agreement”) is made as
of the 20th day of February, 2008 by and among Asyrmatos, Inc., a Delaware
corporation (the “Company”), Lumera Corporation, a Delaware corporation (“the
Investor”), and the Key Holders listed on Schedule B.
 
WHEREAS, each Key Holder is the beneficial owner of the number of shares of
Capital Stock, or of options to purchase Common Stock, set forth opposite the
name of such Key Holder on Schedule B;
 
WHEREAS, the Company and the Investor are parties to the Contribution Agreement,
of even date herewith (the “Contribution Agreement”), pursuant to which the
Investor has agreed to contribute certain assets to the Company in exchange for
Class L Preferred Stock, par value $0.01 per share; and
 
WHEREAS, the Key Holders and the Company desire to further induce the Investor
to enter into the Contribution Agreement;
 
NOW, THEREFORE, the Company, the Key Holders, and the Investor agree as follows:
 
1. Definitions.
 
“Affiliate” means, with respect to any specified Investor, any other Investor
who or which, directly or indirectly, controls, is controlled by or is under
common control with such Investor, including without limitation any partner,
member, officer, director or employee of such Investor, and any venture capital
fund now or hereafter existing which is controlled by or under common control
with one or more general partners or managing members of, or shares the same
management company with, such Investor.
 
“Capital Stock” means (a) shares of Common Stock and Preferred Stock (whether
now outstanding or hereafter issued in any context), (b) shares of Common Stock
issued or issuable upon conversion of Preferred Stock and (c) shares of Common
Stock issued or issuable upon exercise or conversion, as applicable, of stock
options, warrants or other convertible securities of the Company, in each case
now owned or subsequently acquired by any Key Holder, the Investor, or their
respective successors or permitted transferees or assigns. For purposes of the
number of shares of Capital Stock held by the Investor or Key Holder (or any
other calculation based thereon), all shares of Preferred Stock shall be deemed
to have been converted into Common Stock at the then-applicable conversion
ratio.
 
“Common Stock” means shares of Common Stock of the Company, $0.01 par value per
share.
 
 

--------------------------------------------------------------------------------

 
 
“Company Notice” means written notice from the Company notifying the selling Key
Holder that the Company intends to exercise its Right of First Refusal as to
some or all of the Transfer Stock with respect to any Proposed Transfer.
 
“Investor Notice” means written notice from the Investor notifying the Company
and the selling Key Holder that it intends to exercise its Secondary Refusal
Right as to a portion of the Transfer Stock with respect to any Proposed Key
Holder Transfer.
 
“Key Holder Notice” means written notice from the Key Holders notifying the
Company and the Investor that it intends to exercise its Secondary Refusal Right
as to a portion of the Transfer Stock with respect to any Proposed Investor
Transfer.
 
“Key Holders” means the persons named on Schedule B hereto, each person to whom
the rights of a Key Holder are assigned pursuant to the terms of this Agreement,
each person who hereafter becomes a signatory to this Agreement pursuant to the
terms of this Agreement and any one of them, as the context may require.
 
“Preferred Stock” means shares of Class L Preferred Stock of the Company, $0.01
par value per share.
 
“Proposed Key Holder Transfer” means any assignment, sale, offer to sell,
pledge, mortgage, hypothecation, encumbrance, disposition of or any other like
transfer or encumbering of any Transfer Stock (or any interest therein) proposed
by any of the Key Holders.
 
“Proposed Key Holder Transfer Notice” means written notice from a Key Holder
setting forth the terms and conditions of a Proposed Key Holder Transfer.
 
“Proposed Investor Transfer” means any assignment, sale, offer to sell, pledge,
mortgage, hypothecation, encumbrance, disposition of or any other like transfer
or encumbering of any Transfer Stock (or any interest therein) proposed by the
Investor.
 
“Proposed Investor Transfer Notice” means written notice from an Investor
setting forth the terms and conditions of a Proposed Investor Transfer.
 
"Proposed Transfer" means a Proposed Investor Transfer and/or a Proposed Key
Holder Transfer.
 
“Proposed Transfer Notice” means a Proposed Investor Transfer Notice and/or a
Proposed Key Holder Transfer Notice.
 
“Prospective Transferee” means any person to whom a Key Holder proposes to make
a Proposed Key Holder Transfer.
 
"Qualifying Holder" means (i) each Investor and (ii) each Key Holder other than
the selling Investor or Key Holder, as applicable.
 
 
2

--------------------------------------------------------------------------------

 
 
“Right of Co-Sale” means the right, but not an obligation, of the Investor to
participate in a Proposed Key Holder Transfer on the terms and conditions
specified in the Proposed Transfer Notice.
 
“Right of First Refusal” means the right, but not an obligation, of the Company,
or its permitted transferees or assigns, to purchase some or all of the Transfer
Stock with respect to a Proposed Key Holder Transfer, on the terms and
conditions specified in the Proposed Transfer Notice.
 
“Secondary Notice” means written notice from the Company notifying the
Qualifying Holders, as applicable, and the selling Investor or Key Holder, as
applicable, that the Company does not intend to exercise its Right of First
Refusal as to all shares of Transfer Stock with respect to any Proposed
Transfer.
 
“Secondary Refusal Right” means (i) in the case of Proposed Transfer by a Key
Holder, the right, but not an obligation, of the Investor to purchase any
Transfer Stock offered by a Key Holder and, (ii) in the case of Proposed
Transfer by the Investor , the right, but not the obligation, of a Key Holder to
purchase up to its pro rata portion (based upon the total number of shares of
Capital Stock then held by all Key Holders) of any Transfer Stock offered by the
Investor, in each case, not purchased pursuant to the Right of First Refusal, on
the terms and conditions specified in the Proposed Transfer Notice.
 
“Stockholders” means, collectively, the Investor and each of the Key Holders.
 
“Transfer Stock” means shares of Capital Stock owned by a Key Holder but does
not include any shares of Common Stock issued or issuable upon conversion of
Preferred Stock.
 
“Undersubscription Notice” means written notice from a Qualifying Holder
notifying the Company and the selling Key Holder or Investor, as applicable,
that such Investor or Key Holder intends to exercise its option to purchase all
or any portion of the Transfer Stock not purchased pursuant to the Right of
First Refusal or the Secondary Refusal Right.
 
2. Agreement Among the Company, the Investor and the Key Holders.
 
2.1 Right of First Refusal.
 
(a) Grant. Subject to the terms of Section 3 below, each Stockholder hereby
unconditionally and irrevocably grants to the Company a Right of First Refusal
to purchase all or any portion of Transfer Stock that such Stockholder may
propose to transfer in a Proposed Transfer, at the same price and on the same
terms and conditions as those offered to the Prospective Transferee.
 
(b) Notice. Each Stockholder proposing to make a Proposed Transfer must deliver
a Proposed Transfer Notice to the Company and the Qualifying Holders not later
than forty-five (45) days prior to the consummation of such Proposed Transfer.
Such Proposed Transfer Notice shall contain the material terms and conditions
(including price and form of consideration) of the Proposed Transfer and the
identity of the Prospective Transferee. To exercise its Right of First Refusal
under this Section 2, the Company must deliver a Company Notice to the selling
Stockholder within fifteen (15) days after delivery of the Proposed Transfer
Notice. In the event of a conflict between this Agreement and any other
agreement that may have been entered into by a Stockholder with the Company that
contains a preexisting right of first refusal, the Company and the Stockholder
acknowledge and agree that the terms of this Agreement shall control and the
preexisting right of first refusal shall be deemed satisfied by compliance with
this Section 2.1(a) and (b).
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Grant of Secondary Refusal Right to Investor. Subject to the terms of
Section 3 below, each Key Holder hereby unconditionally and irrevocably grants
to the Investor a Secondary Refusal Right to purchase all or any portion of the
Transfer Stock not purchased by the Company pursuant to the Right of First
Refusal, as provided in this Section 2.1(c). If the Company does not intend to
exercise its Right of Refusal with respect to all Transfer Stock subject to a
Proposed Key Holder Transfer, the Company must deliver a Secondary Notice to the
selling Key Holder and to the Investor to that effect no later than fifteen (15)
days after the selling Key Holder delivers the Proposed Transfer Notice to the
Company. To exercise its Secondary Refusal Right, the Investor must deliver an
Investor Notice to the selling Key Holder and the Company within ten (10) days
after the Company’s deadline for its delivery of the Secondary Notice as
provided in the preceding sentence.
 
(d) Grant of Secondary Refusal Right to Key Holders. Subject to the terms of
Section 3 below, the Investor hereby unconditionally and irrevocably grants to
the Key Holders a Secondary Refusal Right to purchase all or any portion of the
Transfer Stock not purchased by the Company pursuant to the Right of First
Refusal, as provided in this Section 2.1(d). If the Company does not intend to
exercise its Right of Refusal with respect to all Transfer Stock subject to a
Proposed Investor Transfer, the Company must deliver a Secondary Notice to the
Investor and to each Key Holder to that effect no later than fifteen (15) days
after the Investor delivers the Proposed Transfer Notice to the Company. To
exercise its Secondary Refusal Right, each Key Holder must deliver a Key Holder
Notice to the Investor and the Company within ten (10) days after the Company’s
deadline for its delivery of the Secondary Notice as provided in the preceding
sentence.
 
(e) Undersubscription of Transfer Stock. If options to purchase have been
exercised by the Company and the Investors or the Key Holders, as applicable,
with respect to some but not all of the Transfer Stock by the end of the 15-day
period specified in the last sentence of Section 2.1(c) or 2.1(d), as applicable
(the “Secondary Notice Period”), then the Company shall, immediately after the
expiration of the Secondary Notice Period, send written notice (the “Company
Undersubscription Notice”) to those Qualifying Holders who fully exercised their
Secondary Refusal Right within the Secondary Notice Period (the “Exercising
Holders”). Each Exercising Holder shall, subject to the provisions of this
Section 2.1(e), have an additional option to purchase all or any part of the
balance of any such remaining unsubscribed shares of Transfer Stock on the terms
and conditions set forth in the Proposed Transfer Notice. To exercise such
option, an Exercising Holder must deliver an Undersubscription Notice to the
selling Investor or Key Holder, as applicable, and the Company within ten (10)
days after the expiration of the Secondary Notice Period. In the event there are
two or more such Exercising Holders that choose to exercise the last-mentioned
option for a total number of remaining shares in excess of the number available,
the remaining shares available for purchase under this Section 2.1(e) shall be
allocated to such Exercising Holders pro rata based on the number of shares of
Transfer Stock such Exercising Holders have elected to purchase pursuant to the
Secondary Refusal Right (without giving effect to any shares of Transfer Stock
that any such Exercising Holder has elected to purchase pursuant to the Company
Undersubscription Notice). If the options to purchase the remaining shares are
exercised in full by the Exercising Holders, the Company shall immediately
notify all of the Exercising Holders and the selling Investor or Key Holder, as
applicable, of that fact.
 
 
4

--------------------------------------------------------------------------------

 
 
(f) Consideration; Closing. If the consideration proposed to be paid for the
Transfer Stock is in property, services or other non-cash consideration, the
fair market value of the consideration shall be as determined in good faith by
the Company’s Board of Directors and as set forth in the Company Notice. If the
Company or any Qualifying Holder cannot for any reason pay for the Transfer
Stock in the same form of non-cash consideration, the Company or such Qualifying
Holders may pay the cash value equivalent thereof, as determined in good faith
by the Board of Directors and as set forth in the Company Notice. The closing of
the purchase of Transfer Stock by the Company and the Qualifying Holders shall
take place, and all payments from the Company and the Qualifying Holders shall
have been delivered to the selling Investor or Key Holder, as applicable, by the
later of (i) the date specified in the Proposed Transfer Notice as the intended
date of the Proposed Key Holder Transfer and (ii) forty-five (45) days after
delivery of the Proposed Transfer Notice.
 
2.2 Right of Co-Sale.
 
(a) Exercise of Right. If any Transfer Stock subject to a Proposed Transfer is
not purchased pursuant to Section 2.1 above and thereafter is to be sold to a
Prospective Transferee, the Qualifying Holders may elect to exercise their Right
of Co-Sale and participate on a pro rata basis in the Proposed Transfer as set
forth in Section 2.2(b) below and otherwise on the same terms and conditions
specified in the Proposed Transfer Notice (provided that if the Qualifying
Holder wishes to sell Preferred Stock, the price set forth in the Proposed
Transfer Notice shall be appropriately adjusted based on the conversion ratio of
the Preferred Stock into Common Stock). If the Qualifying Holder desires to
exercise its Right of Co-Sale, it must give the selling Stockholder written
notice to that effect within fifteen (15) days after the deadline for delivery
of the Secondary Notice described above and, upon giving such notice, the
Qualifying Holder shall be deemed to have effectively exercised the Right of
Co-Sale.
 
(b) Shares Includable. If the Qualifying Holder timely exercises its Right of
Co-Sale by delivering the written notice provided for above in Section 2.2(a),
it may include in the Proposed Transfer all or any part of its Capital Stock
equal to the product obtained by multiplying (i) the aggregate number of shares
of Transfer Stock subject to the Proposed Transfer (excluding shares purchased
by the Company or the Qualifying Holders pursuant to the Right of First Refusal
or the Secondary Refusal Right) by (ii) a fraction, the numerator of which is
the number of shares of Capital Stock owned by such Qualifying Holder
immediately before consummation of the Proposed Transfer (including any shares
that such Qualifying Holder has agreed to purchase pursuant to the Secondary
Refusal Right) and the denominator of which is the total number of shares of
Capital Stock owned by such Qualifying Holder immediately prior to the
consummation of the Proposed Transfer (including any shares that such Qualifying
Holder has agreed to purchase pursuant to the Secondary Refusal Right), plus the
number of shares of Transfer Stock held by the selling Stockholder. To the
extent a Qualifying Holder exercises such right of participation in accordance
with the terms and conditions set forth herein, the number of shares of Transfer
Stock that the selling Stockholder may sell in the Proposed Transfer shall be
correspondingly reduced.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Delivery of Certificates. The Qualifying Holder shall effect its
participation in the Proposed Transfer by delivering to the transferring
Investor or Key Holder, as applicable, no later than fifteen (15) days after its
exercise of the Right of Co-Sale, one or more stock certificates, properly
endorsed for transfer to the Prospective Transferee, representing:
 
(i) the number of shares of Common Stock that the Qualifying Holder elects to
include in the Proposed Transfer; or
 
(ii) the number of shares of Preferred Stock that is at such time convertible
into the number of shares of Common Stock that the Qualifying Holder elects to
include in the Proposed Transfer; provided, however, that if the Prospective
Transferee objects to the delivery of convertible Preferred Stock in lieu of
Common Stock, the Qualifying Holder shall first convert the Preferred Stock into
Common Stock and deliver Common Stock as provided above. The Company agrees to
make any such conversion concurrent with and contingent upon the actual transfer
of such shares to the Prospective Transferee.
 
(d) Purchase Agreement. The parties hereby agree that the terms and conditions
of any sale pursuant to this Section 2.2 will be memorialized in, and governed
by, a written purchase and sale agreement with customary terms and provisions
for such a transaction and the parties further covenant and agree to enter into
such an agreement as a condition precedent to any sale or other transfer
pursuant to this Section 2.2.
 
(e) Deliveries. Each stock certificate the Qualifying Holder delivers to the
selling Investor or Key Holder, as applicable, pursuant to Section 2.2(c) above
will be transferred to the Prospective Transferee against payment therefor in
consummation of the sale of the Transfer Stock pursuant to the terms and
conditions specified in the Proposed Transfer Notice and the purchase and sale
agreement, and the selling Investor or Key Holder, as applicable, shall
concurrently therewith remit or direct payment to the Qualifying Holder the
portion of the sale proceeds to which it is entitled by reason of its
participation in such sale. If any Prospective Transferee or Transferees
refuse(s) to purchase securities subject to the Right of Co-Sale from the
Qualifying Holder exercising its Right of Co-Sale hereunder, no selling
Stockholder may sell any Transfer Stock to such Prospective Transferee or
Transferees unless and until, simultaneously with such sale, such selling
Stockholder purchases all securities subject to the Right of Co-Sale from the
Qualifying Holder exercising its Right of Co-Sale hereunder on the same terms
and conditions (including the proposed purchase price) as set forth in the
Proposed Transfer Notice.
 
 
6

--------------------------------------------------------------------------------

 
 
(f) Additional Compliance. If any Proposed Transfer is not consummated within
forty-five (45) days after receipt of the Proposed Transfer Notice by the
Company, the Stockholder proposing the Proposed Transfer may not sell any
Transfer Stock unless they first comply in full with each provision of this
Section 2. The exercise or election not to exercise any right by the Qualifying
Holders hereunder shall not adversely affect its right to participate in any
other sales of Transfer Stock subject to this Section 2.2.
 
2.3 Dispositions of All Capital Stock.
 
(a) If any Key Holder transfers all of his or her Capital Stock in the Company
pursuant to this Agreement, he or she shall be required by the Directors of the
Corporation to resign from any and all official positions he or she may hold
with the Corporation, including but not limited to positions as an officer and a
director of the Corporation.
 
(b) If any Key Holder transfers all of his or her Capital Stock in the Company
pursuant to this Agreement, any and all indebtedness of such Key Holder to the
Corporation shall be immediately due and payable.
 
2.4 Effect of Failure to Comply.
 
(a) Transfer Void; Equitable Relief. Any Proposed Transfer not made in
compliance with the requirements of this Agreement shall be null and void ab
initio, shall not be recorded on the books of the Company or its transfer agent
and shall not be recognized by the Company. Each party hereto acknowledges and
agrees that any breach of this Agreement would result in substantial harm to the
other parties hereto for which monetary damages alone could not adequately
compensate. Therefore, the parties hereto unconditionally and irrevocably agree
that any non-breaching party hereto shall be entitled to seek protective orders,
injunctive relief and other remedies available at law or in equity (including,
without limitation, seeking specific performance or the rescission of purchases,
sales and other transfers of Transfer Stock not made in strict compliance with
this Agreement).
 
(b) Violation of First Refusal Right. If any Stockholder becomes obligated to
sell any Transfer Stock to the Company or a Qualifying Holder under this
Agreement and fails to deliver such Transfer Stock in accordance with the terms
of this Agreement, the Company and/or the Qualifying Holders may, at its option,
in addition to all other remedies it may have, send to such selling Stockholder
the purchase price for such Transfer Stock as is herein specified and transfer
to the name of the Company or the Qualifying Holder (or request that the Company
effect such transfer in the name of the Investor) on the Company’s books the
certificate or certificates representing the Transfer Stock to be sold.
 
(c) Violation of Co-Sale Right. If any Stockholder purports to sell any Transfer
Stock in contravention of the Right of Co-Sale (a “Prohibited Transfer”) and the
Qualifying Holder desires to exercise its Right of Co-Sale under Section 2.2, it
may, in addition to such remedies as may be available by law, in equity or
hereunder, require such selling Stockholder to purchase from the Qualifying
Holder the type and number of shares of Capital Stock that the Qualifying Holder
would have been entitled to sell to the Prospective Transferee under Section 2.2
had the Prohibited Transfer been effected pursuant to and in compliance with the
terms of Section 2.2. The sale will be made on the same terms and subject to the
same conditions as would have applied had the selling Stockholder not made the
Prohibited Transfer, except that the sale (including, without limitation, the
delivery of the purchase price) must be made within ninety (90) days after the
Investor learns of the Prohibited Transfer, as opposed to the timeframe
proscribed in Section 2.2. Such selling Stockholder shall also reimburse the
Qualifying Holder for any and all reasonable and documented out-of-pocket fees
and expenses, including reasonable legal fees and expenses, incurred pursuant to
the exercise or the attempted exercise of the Investor’s rights under
Section 2.2.
 
 
7

--------------------------------------------------------------------------------

 
 
3. Exempt Transfers.
 
Notwithstanding the foregoing or anything to the contrary herein, the provisions
of Sections 2.1 and 2.2 shall not apply: (a) in the case of a Stockholder that
is an entity, upon a transfer by such Stockholder to its stockholders, members,
partners or other equity holders, (b) to a repurchase of Transfer Stock from a
Stockholder by the Company at a price no greater than that originally paid by
such Stockholder for such Transfer Stock and pursuant to an agreement containing
vesting and/or repurchase provisions approved by a majority of the Board of
Directors, or (c) in the case of a Key Holder, upon a transfer of Transfer Stock
by such Key Holder made for bona fide estate planning purposes, either during
his or her lifetime or on death by will or intestacy to his or her spouse, child
(natural or adopted), or any other direct lineal descendant of such Key Holder
(or his or her spouse) (all of the foregoing collectively referred to as “family
members”), or any other relative/person approved by unanimous consent of the
Board of Directors of the Company, or any custodian or trustee of any trust,
partnership or limited liability company for the benefit of, or the ownership
interests of which are owned wholly by, such Key Holder or any such family
members; provided that in the case of clauses (a) or (c) (i) the Stockholder or
Key Holder, as applicable, shall deliver prior written notice to the Company and
the other Stockholders of such gift or transfer and such shares of Transfer
Stock shall at all times remain subject to the terms and restrictions set forth
in this Agreement and such transferee shall, as a condition to such issuance,
deliver a counterpart signature page to this Agreement as confirmation that such
transferee shall be bound by all the terms and conditions of this Agreement as
Investor or Key Holder, as applicable, (but only with respect to the securities
so transferred to the transferee), including the obligations of a Stockholder
with respect to Proposed Transfers of such Transfer Stock pursuant to Section 2,
and (ii), that such transfer is made pursuant to a transaction in which there is
no consideration actually paid for such transfer.
 
3.1 Exempted Offerings. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 2 shall not apply to the sale of any
Transfer Stock (a) to the public in an offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended (a “Public
Offering”) or (b) pursuant to a Deemed Liquidation Event (as defined in the
Company’s Certificate of Incorporation).
 
 
8

--------------------------------------------------------------------------------

 
 
3.2 Prohibited Transferees. Notwithstanding the foregoing, no Stockholder shall
transfer any Transfer Stock to (a) any entity which, in the determination of the
Company’s Board of Directors, directly or indirectly competes with the Company
or (b) any customer, distributor or supplier of the Company, if the Company’s
Board of Directors should determine that such transfer would result in such
customer, distributor or supplier receiving information that would place the
Company at a competitive disadvantage with respect to such customer, distributor
or supplier.
 
4. Legend.
 
Each certificate representing shares of Transfer Stock held by the Shareholders
or issued to any permitted transferee in connection with a transfer permitted by
Section 3(a) hereof shall be endorsed with the following legend:
 
THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS
AND CONDITIONS OF A CERTAIN RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT BY AND
AMONG THE STOCKHOLDER, THE CORPORATION AND CERTAIN OTHER HOLDERS OF STOCK OF THE
CORPORATION. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE CORPORATION.
 
Each Shareholder agrees that the Company may instruct its transfer agent to
impose transfer restrictions on the shares represented by certificates bearing
the legend referred to in this Section 4 above to enforce the provisions of this
Agreement, and the Company agrees to promptly do so. The legend shall be removed
upon termination of this Agreement at the request of the holder.
 
5. Lock-Up.
 
5.1 Agreement to Lock-Up. Each Stockholder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the Company’s initial
public offering (the “IPO”) and ending on the date specified by the Company and
the managing underwriter or, if required by such underwriter, such longer period
of time as is necessary to enable such underwriter to issue a research report or
make a public appearance that relates to an earnings release or announcement by
the Company within 15-18 days prior to or after the date that is one hundred
eighty (180) days after the effective date of the registration statement
relating to such offering, but in any event not to exceed two hundred ten (210)
days following the effective date of the registration statement relating to such
offering (a) lend, offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Capital Stock held immediately prior to the
effectiveness of the registration statement for the IPO or (b) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Capital Stock, whether any such
transaction described in clause (a) or (b) above is to be settled by delivery of
Capital Stock or other securities, in cash or otherwise. The foregoing
provisions of this Section 5 shall apply only to the IPO, shall not apply to the
sale of any shares to an underwriter pursuant to an underwriting agreement, and
shall only be applicable to the Stockholders if all officers, directors and
greater than one percent (1%) stockholders of the Company enter into similar
agreements. The underwriters in connection with the IPO are intended third-party
beneficiaries of this Section 5 and shall have the right, power and authority to
enforce the provisions hereof as though they were a party hereto. Each
Stockholder further agrees to execute such agreements as may be reasonably
requested by the underwriters in the IPO that are consistent with this Section 5
or that are necessary to give further effect thereto.
 
 
9

--------------------------------------------------------------------------------

 
 
5.2 Stop Transfer Instructions. In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to the shares of
Capital Stock of each Stockholder (and transferees and assignees thereof) until
the end of such restricted period.
 
6. Miscellaneous.
 
6.1 Term. This Agreement shall automatically terminate upon the earlier of
(a) immediately prior to the consummation of the Company’s IPO and (b) the
consummation of a Deemed Liquidation Event (as defined in the Company’s
Certificate of Incorporation).
 
6.2 Stock Split. All references to numbers of shares in this Agreement shall be
appropriately adjusted to reflect any stock dividend, split, combination or
other recapitalization affecting the Capital Stock occurring after the date of
this Agreement.
 
6.3 Ownership. Each Stockholder represents and warrants that such Stockholder is
the sole legal and beneficial owner of the shares of Transfer Stock subject to
this Agreement and that no other person or entity has any interest in such
shares (other than a community property interest as to which the holder thereof
has acknowledged and agreed in writing to the restrictions and obligations
hereunder).
 
6.4 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given, delivered
and received: (i) upon personal delivery to the party to be notified, (ii) when
sent by confirmed electronic mail or facsimile if sent during normal business
hours of the recipient, and if not so confirmed, then on the next business day,
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) business day after
the business day deposit with a nationally recognized overnight courier,
specifying next -day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at their address as set
forth on Schedule A or Schedule B hereof, as the case may be, or to the
principal office of the Company and to the attention of the CEO, in the case of
the Company, or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this Section
6.4. If notice is given to the Investor, a copy shall also be sent to Ropes &
Gray LLP, One Embarcadero Center, Suite 2200, San Francisco, CA 94111, Attention
Christopher Austin.
 
 
10

--------------------------------------------------------------------------------

 
 
6.5 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) the Restated Certificate and the other Transaction Agreements (as
defined in the Contribution Agreement) constitutes the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.
 
6.6 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of or acquiescence to any such breach or default or to any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.
 
6.7 Amendment; Waiver and Termination. This Agreement may be amended, modified
or terminated (other than pursuant to Section 6.1 above) and the observance of
any term hereof may be waived (either generally or in a particular instance and
either retroactively or prospectively) only by a written instrument executed by
(a) the Company, (b) the Key Holders holding a majority of the shares of
Transfer Stock then held by all of the Key Holders who are then providing
services to the Company as officers, employees or consultants, and (c) the
Investor. Any amendment, modification, termination or waiver so effected shall
be binding upon the Company, the Investor, the Key Holders and all of their
respective successors and permitted assigns. Notwithstanding the foregoing, (i)
this Agreement may not be amended, modified or terminated and the observance of
any term hereunder may not be waived with respect to any Key Holder without the
written consent of such Key Holder unless such amendment, modification,
termination or waiver applies to all Key Holders, respectively, in the same
fashion and (ii) the consent of the Key Holders shall not be required for any
amendment, modification, termination or waiver if such amendment, modification,
termination or waiver does not apply to the Key Holders, and (iii) Exhibit A
hereto may be amended by the Company from time to time in accordance with the
Purchase Agreement to add information regarding Additional Purchasers (as
defined in the Purchase Agreement) without the consent of the other parties
hereto. The Company shall give prompt written notice of any amendment,
modification or termination hereof or waiver hereunder to any party hereto that
did not consent in writing to such amendment, modification, termination or
waiver. No waivers of or exceptions to any term, condition or provision of this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such term, condition or provision.
 
6.8 Assignment of Rights.
 
(a) The terms and conditions of this Agreement shall inure to the benefit of and
be binding upon the respective successors and permitted assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) Any successor or permitted assignee of any Key Holder, including any
Prospective Transferee who purchases shares of Transfer Stock in accordance with
the terms hereof, shall deliver to the Company and the Investor, as a condition
to any transfer or assignment, a counterpart signature page hereto pursuant to
which such successor or permitted assignee shall confirm their agreement to be
subject to and bound by all of the provisions set forth in this Agreement that
were applicable to the predecessor or assignor of such successor or permitted
assignee.
 
(c) The rights of the Investor hereunder are not assignable without the
Company’s written consent (which shall not be unreasonably withheld, delayed or
conditioned), except (i)  to any Affiliate or (ii) to an assignee or transferee
who acquires at least 100,000 shares of Capital Stock (as adjusted for any stock
combination, stock split, stock dividend, recapitalization or other similar
transaction), it being acknowledged and agreed that any such assignment,
including an assignment contemplated by the preceding clauses (i) or (ii) shall
be subject to and conditioned upon any such assignee’s delivery to the Company
of a counterpart signature page hereto pursuant to which such assignee shall
confirm their agreement to be subject to and bound by all of the provisions set
forth in this Agreement that were applicable to the assignor of such assignee.
 
(d) Except in connection with an assignment by the Company by operation of law
to the acquirer of the Company, the rights and obligations of the Company
hereunder may not be assigned under any circumstances.
 
6.9 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
 
6.10 Additional Investors. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of the Company’s Preferred Stock
after the date hereof, any purchaser of such shares of Preferred Stock may
become a party to this Agreement by executing and delivering an additional
counterpart signature page to this Agreement and thereafter shall be deemed an
“Investor” for all purposes hereunder.
 
6.11 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the General Corporation Law of the State of
Delaware as to matters within the scope thereof, and as to all other matters
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without regard to its principles of conflicts of laws. The
parties (a) hereby irrevocably and unconditionally submit to the jurisdiction of
the state and federal courts located in the State of Delaware for the purpose of
any suit, action or other proceeding arising out of or based upon this Agreement
(“Covered Matters”), (b) agree not to commence any suit, action or other
proceeding arising out of or based upon any Covered Matters except in the state
courts or federal courts located in the State of Delaware , and (c) hereby
waive, and agree not to assert, by way of motion, as a defense, or otherwise, in
any such suit, action or proceeding, any claim that it is not subject personally
to the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter of any
Covered Matter may not be enforced in or by such court.
 
 
12

--------------------------------------------------------------------------------

 
 
6.12 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
6.13 Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
6.14 Aggregation of Stock. All shares of Capital Stock held or acquired by
affiliated entities or persons shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement and the exercise
of any such rights may be allocated among such affiliated entities in such
manner as such affiliated entities may determine in their discretion.
 
6.15 Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, the Investor
shall be entitled to specific performance of the agreements and obligations of
the Company and the Key Holders hereunder and to such other injunction or other
equitable relief as may be granted by a court of competent jurisdiction.
 
6.16 Additional Key Holders. In the event that after the date of this Agreement,
the Company issues shares of Transfer Stock, or options to purchase Transfer
Stock, to any employee or consultant, which shares or options would collectively
constitute with respect to such employee or consultant (taking into account all
shares of Transfer Stock, options and other purchase rights held by such
employee or consultant) one percent (1%) or more of the Company’s then
outstanding Capital Stock (treating for this purpose all shares of Common Stock
issuable upon exercise of or conversion of outstanding options, warrants or
convertible securities, as if exercised or converted), the Company shall, as a
condition to such issuance, cause such employee or consultant to execute a
counterpart signature page hereto as a Key Holder, and such person shall thereby
be bound by, and subject to, all the terms and provisions of this Agreement
applicable to a Key Holder. 
 
6.17 Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.
 
6.18 Spousal Consent. If any individual Key Holder is married on the date of
this Agreement and is a resident of Arizona, California, Idaho, Louisiana,
Nevada, New Mexico, Texas, Washington or Wisconsin, or the Commonwealth of
Puerto Rico, such Stockholder’s spouse shall execute and deliver to the Company
a Consent of Spouse in the form of Exhibit A hereto (“Consent of Spouse”),
effective on the date hereof. Notwithstanding the execution and delivery
thereof, such consent shall not be deemed to confer or convey to the spouse any
rights in such Key Holder’s Capital Stock that do not otherwise exist by
operation of law or the agreement of the Parties. If any individual Stockholder
who is a resident of Arizona, California, Idaho, Louisiana, Nevada, New Mexico,
Texas, Washington or Wisconsin, or the Commonwealth of Puerto Rico should marry
or remarry subsequent to the date of this Agreement, such Stockholder shall
within thirty (30) days thereafter obtain his/her new spouse’s acknowledgement
of and consent to the existence and binding effect of all restrictions contained
in this Agreement by causing such spouse to execute and deliver a Consent of
Spouse acknowledging the restrictions and obligations contained in this
Agreement and agreeing and consenting to the same.
 
[Remainder of Page Intentionally Left Blank.]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Right of First Refusal and
Co-Sale Agreement as of the date first written above.
 
ASYRMATOS, INC.
             
By:
/s/ Panos Lekkas
 
Name:
Panos Lekkas
 
Title:
Chief Executive Officer
             
LUMERA CORPORATION
             
By:
/s/ Peter J. Biere
 
Name:
Peter J. Biere
 
Title:
Chief Financial Officer
             
KEY HOLDERS:
             
By:
/s/ Panos Lekkas
 
Name:
Panos Lekkas
             
By:
/s/ Raj Reddy
 
Name:
Raj Reddy
             
By:
/s/ Stanley Young
 
Name:
Stanley Young
             
By:
/s/ David McClain
 
Name:
David McClain
 

 
 

--------------------------------------------------------------------------------

 